OPINION OF THE COURT
Per Curiam.
Resignor was admitted to practice by this Court on June 28, 1984, and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State on the grounds that he currently resides in Connecticut, he has not practiced law in *43New York since 1992 and he does not intend to practice law in New York.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Balio, JJ., concur. Resignation accepted, and name removed from roll of attorneys.